Per Curiam :
The statute, chapter 116 of the Laws of 1871, regulating commitments of the insane, gives the authority to a justice of a Court of Record of the district in which the lunatic resides, to approve of the certificate of the physicians setting forth the insanity of the person to be committed.
It is evident that the legislature intended by this language to confer this power upon justices of the Supreme Court, because there were no other judicial officers of Courts of Record who had jurisdiction extending over the State and who were elected in particular districts, and to whom this language could apply.
The learned justice before whom this proceeding was conducted was undoubtedly right in saying that the court will take judicial notice that George C. Barrett, before whom the affidavit was made, was a Justice of the Supreme Court of the State of New York.
The order appealed from should therefore be affirmed, without' costs.
Present — Van Brunt, P. J., Brady and Daniels, JJ.
Order affirmed, without costs.